Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Claim Rejections - 35 USC § 112/101
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-32 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing in the recitation of “0 or from 0.5 to 5 weight-% of ZrO2”.  If the meaning of this is from 0 to 5 weight percent, this should be set forth succinctly as “up to” 5 weight percent or “0 to 5” as is employed to describe the “further additives”.
Claim 1 recites “the reactants” in the last line, for which there is no antecedent basis previously in the claim.



The claim states that catalyst 2 particles are formed from an MFI zeolite, but no amounts are recited.  Accordingly, this claim is being construed as requiring the presence of this component.
Claim 27 is confusing in the failure to specify the identity of the lubricant, i.e. if it is one of the “further additives”.  The claim should recite that the further additive of claim 26 comprises the lubricant.
Claim 34 lacks antecedent basis for the recitation of “the inlet” and “the outlet”, as such locations are not specified in the system of claim 24.  

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 33 is rejected under both 35 USC 101 and 35 USC 112, second paragraph, because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites only a “use” rather than a specific process with at least one active process step.  As a result, the claim is also indefinite in that it is incomplete in the failure to set forth at least one step of the intended process.




Allowable Subject Matter
The application appears to contain allowable subject matter in that the prior art of record neither teaches nor suggests the sequential presence of each of two catalysts, with specified amounts of components of the catalysts, and the beds/layers/sections/containments, in the claimed proportions with respect to each other, wherein the second layer contains both particles 1 and 2 as claimed herein.  
If the claims are amended to overcome the rejections of record set forth hereinabove, the application could be passed to issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2014/174107 discloses catalysts and mixtures similar to the system claimed herein, but does not disclose the sequential presence of each catalyst, with specified amounts of components and the layers in the claimed proportions with respect to each other, beds/layers/sections/containments, wherein the second layer contains both particles 1 and 2 as claimed herein.  US 2016/0318006 discloses a dual catalyst containing both methanol synthesis catalyst and a material to convert methanol to DME.  US 2014/0171691 discloses a conversion of syngas using a bed with varied catalytic proportions across the reactor.  US 2013/0211147 discloses a catalyst pro conversion of syngas to DME using a combination catalyst.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732